Title: From George Washington to Major General Alexander McDougall, 3 July 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr Sir,
          New Windsor July 3d 1779
        
        I intend in the orders of tomorrow to publish and approve the sentences of De Peu[,] King, and Bettis; but as we have had frequent examples latterly in the main army, I feel a reluctance at present to add to the number—I therefore propose as it is the aniversary of our independence to proclaim a general pardon to all the prisoners now under sentence of death in the army.
        I shall pass over the case of Heustes as he is a Soldier in the enemys service, and the punishment of him might involve questions of delicacy which it will perhaps be more prudent to avoid—I shall be obliged to you to inform me, under what circumstances he was taken that I may be the better able to judge in what light he ought to be considered. I am Dr Sr Yr Most Obet, servant
        
          Go: Washington
        
        
          P.S. Inclosed you will receive the report of a committee of Officers of the right wing; in which they enter into a voluntary engagement not to purchase certain articles but at a limited price. This has originated with themselves, and though I do not expect much from it, yet as they

have entered into the measure and as its utility & success depend on its being general—I send it to you to take the sense of the Officers under your command. The experiment can do no harm and it may do good.
        
      